Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/10/2022 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “the compartment actuator of claim 2, wherein the axis is substantially perpendicular to the axis of rotation of the drive gear.” The claim should be rewritten to make clear the first recited “the axis” of claim 3 refers to the axis recited in parent claim 2 along which the pawl translates.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Principe (US 2020/0270924).
Principe discloses:
Re claim 1. A compartment actuator comprising:
a motor (210; abstract); and
a drive gear (240, 250; Figs. 20-21; para. Para. [0128]. The cam gear is “rigidly attached” to the gear, so the combined cam gear and cam may be considered a single part made of two subcomponents.) driven by the motor about an axis of rotation between a first position and a second position (para. 0114]), the drive gear having a groove (255) formed therein, the groove being eccentric (The radius of the groove changes as followed around the circumference of the gear, thus making it an eccentric groove. Para. [0110]) about the axis of rotation.
Re claim 2. The compartment actuator of claim 1, wherein as the drive gear rotates between the first position and the second position, a pawl (317) receivable within the groove (255) translates along an axis relative to the drive gear (Fig. 20A. para. [0114]).
Re claim 3. The compartment actuator of claim 2, wherein the axis is substantially perpendicular to the axis of rotation of the drive gear (Fig. 20A. para. [0114]).
Re claim 4. The compartment actuator of claim 2, wherein as the drive gear rotates from the first position to the second position, the pawl translates inwardly toward a center of the drive gear (Para. 0114]. Fig. 20A).
Re claim 7. The compartment actuator of claim 1, further comprising: a switch (para. [0122] - “a rotational sensor 285 may be mechanically coupled to a cam 250 via one or more cylindrical gears”) for communicating with the motor; and a feature (para. [0122] - the mechanical coupling of cam 250 (of drive gear 250, 240) to the rotational sensor 285) extending from the drive gear, wherein the feature engages and activates the switch as the drive gear rotates between the first position and the second position.
Re claim 10. The compartment actuator of claim 7, further comprising a secondary switch (Para. [0143], [0144] ) for communicating to the motor a signal to rotate the drive gear from the second position to the first position, the secondary switch being located remotely (Para. [0143] - “may be opened remotely, in response to user input”) from the compartment actuator.
Re claim 11. The compartment actuator of claim 1, wherein the first position (pawl 317 in the groove 255 at the portion of the groove 255 most radially outward) of the drive gear is associated with a partially closed position of a compartment door and the second position (pawl 317 in the groove 255 at the portion of the groove 255 most radially inward) of the drive gear is associated with a fully closed position of the compartment door.
Re claim 12. The compartment actuator of claim 1, wherein the drive gear is rotatable between a first position and a second position in a first direction about the axis of rotation (para. [0134]).
Re claim 13. The compartment actuator of claim 12, wherein the drive gear is rotatable from a second position to a first position in the first direction and a second opposite direction about the axis of rotation (para. [0134]).
Re claim 14. The compartment actuator of claim 12, wherein the drive gear is rotatable in a second direction about the axis of rotation in response to a failure of the actuator (From para. [0135] - “The worm 220 may be turned by inserting a manual tool 1018 such as a long allen key, torx driver, Philips/flat head screw-driver or other tool into the tool receptacle 290. A user can turn such a tool 1018 to rotate the worm 220. As explained elsewhere, rotating the worm 220 will rotate the cams 250A-D via one or more gears. This will cause the door(s) 300, 302 to latch or unlatch.”)

Claim(s) 1-4, 6-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roatis (US 2002/0060457).
Roatis discloses:
Re claim 1. A compartment actuator comprising:
a motor (150); and
a drive gear (110) driven by the motor (150) about an axis of rotation (Fig. 6) between a first position and a second position (abstract - locked and unlocked positions), the drive gear having a groove (ramped portion 125 inside of 110 as seen in Fig. 6. The Examiner notes that Fig. 6 is a partial cross sectional view. See also Fig. 4) formed therein, the groove being eccentric (ramped portion 125 is eccentric to the axis) about the axis of rotation.
Re claim 2. The compartment actuator of claim 1, wherein as the drive gear rotates between the first position and the second position, a pawl (portion of pin 180 supporting roller 181) receivable within the groove (surrounded by groove 125 in Fig. 6) translates along an axis relative to the drive gear (para. [0046]).
Re claim 3. The compartment actuator of claim 2, wherein the axis is substantially perpendicular (para. [0046]. When pin 180 is moving radially around the base of the L shape slot 131, the pawl (the portion of the pin 180 supporting the roller 181) is translating while pivoting around the axis of rotation of gear 110 (The claim does not prohibit pivoting or rotational movement in addition to translational movement). The translational portion of the movement of the pawl is substantially perpendicular to the axis of rotation of the drive gear 110 since it is 90 degrees to the axis of rotation but skewed (i.e. in different, parallel planes).) to the axis of rotation of the drive gear (110).
Re claim 4. The compartment actuator of claim 2, wherein as the drive gear rotates from the first position to the second position, the pawl (130, 131) translates inwardly toward a center of the drive gear (110) (translates axially/longitudinally towards the center of the drive gear 110. Para. [0046]).
Re claim 6. The compartment actuator of claim 2, wherein the groove (125) includes at least one ramp-like surface (125; Fig. 6) for opposing a biasing force (“common compression spring” in Para. [0048]) acting on the pawl.
Re claim 7. The compartment actuator of claim 1, further comprising: a switch (one of the two switches 160 in para. [0041]) for communicating with the motor  (para. [0041] - via logic board 170); and a feature (one the surfaces 111 on ramped gear housing 110 in para. [0041]) extending from the drive gear, wherein the feature engages and activates the switch as the drive gear rotates between the first position and the second position (para. [0041]).
Re claim 8. The compartment actuator of claim 7, wherein the feature does not engage the switch when the drive gear is in the first position and the second position (Para. [0041] - “there are surfaces 111 on the ramped gear housing 110 that activate the switches as the ramped gear housing 110 rotates.” Thus, para. [0041] discloses the feature 111 activates the switch while it is rotating, not while it is stopped in the first position or the second position. Additionally, the Examiner notes that even if one of surfaces 111 (corresponding to the claimed “feature”) were to be engaged with one of the switches 160 at either the first position or the second position, that same feature 111 could not engage that same switch when rotated into the other position. The claim requires “the feature does NOT engage the switch when the drive gear is in the first position AND the second position.” Engagement in the first position but not the second position, or vice versa, would not be engagement in both the first position and the second position, and so is not excluded by the claim.)
Re claim 9. The compartment actuator of claim 7, further comprising an activator pin (Para. [0041] - the other surface 111 of “surfaces 111” which is not the claimed “feature” may be considered the activator pin.) coupled to the drive gear (Activator pin (one of surfaces 111) is integral with gear 110 and therefore coupled to), wherein the activator pin and the switch are aligned when the drive gear is in the first position (A line may be drawn between activator pin 111 and switch (one of 160)), the activator pin being operable to activate the switch when a pawl is received within the groove (The pawl (portion of 180 supporting one of the rollers 181) is always within the groove. Activator pin 111 will operate to activate the switch 160 at some point of time when the gear 110 rotates as described in para. [0041]).
(The Examiner notes that the claim does not require the “activator pin” make contact with the pawl, and does not require pin to be spring-loaded, as described in the specification. The specification does not explicitly define the term “activator pin”, and so the term does not require those or other details described in the specification. The claim has been given its Broadest Reasoanble Interpretation (BRI) without improperly importing limitations from the specification into the claim.)
Re claim 10. The compartment actuator of claim 7, further comprising a secondary switch (para. [0016]; abstract) for communicating to the motor a signal to rotate the drive gear from the second position to the first position, the secondary switch being located remotely from the compartment actuator (para. [0016], abstract).
Re claim 11. The compartment actuator of claim 1, wherein the first position of the drive gear is associated with a partially closed position of a compartment door and the second position of the drive gear is associated with a fully closed position of the compartment door (Para. [0034, [0035], [0024], [0025]. Figs. 4, 5).
Re claim 12. The compartment actuator of claim 1, wherein the drive gear is rotatable between a first position and a second position in a first direction about the axis of rotation (From para. [0045] - “To unlock the door, the motor receives a signal to energize. The motor turns the opposite direction that was used to lock the movable door.”).
Re claim 13. The compartment actuator of claim 12, wherein the drive gear is rotatable from a second position to a first position in the first direction and a second opposite direction about the axis of rotation (From para. [0045] - “To unlock the door, the motor receives a signal to energize. The motor turns the opposite direction that was used to lock the movable door.”).
Re claim 14. The compartment actuator of claim 12, wherein the drive gear is rotatable in a second direction about the axis of rotation in response to a failure of the actuator. (From para. [0034] - “If the movable door is allowed to open before the rotatable shaft has rotated far enough to cause the arrow to be positioned behind the slotted plate on the stationary device the rotatable shaft will return to the position where the arrow can be removed by opening the movable door on the vending machine.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Principe (US 2020/0270924)).
Re claim 5
	Principe discloses all claim dependency limitations, see above, but is silent to wherein the pawl translates about up to 20mm.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A	
	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Principe such that the pawl translates about up to 20mm, as held by the courts, since the only difference between the prior art of Principe and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device of Principe.
Re claim 6
Principe discloses all claim dependency limitations, see above, and further discloses the groove (255) includes at least one ramp-like surface (256), but the embodiment including Figs. 20-21 does not expressly disclose the at least one ramp-like surface (256) opposes a biasing force acting on the pawl.
	Principe teaches a biasing force acting on the pawl (From para. [0176] - “In certain scenarios, however, the bias member 678 may allow for the latch pins 670 to be displaced relative to the door linkage members 516. For example, in the event that something is caught between the doors 502A, B, the latch pins 670 and bias members 678 may act as a force limiting assembly which prevents a force above a predefined threshold from being exerted against whatever is caught between the doors 502A, B. This may protect against items being crushed as the doors 502A, B are closed.”), for the purpose of preventing a force above a predefined threshold from being exerted against whatever is caught by the door.
	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of the embodiment including Figs. 20-21 of Principe, as taught by Principe, such that the at least one ramp-like surface opposes (The examiner notes that adding a biasing force to act against the pawl would necessarily then be opposed by the at least one ramp-like surface when the ramp like surface interacts with the pawl) a biasing force acting on the pawl, as taught by Principe, for the purpose of preventing a force above a predefined threshold from being exerted against whatever is caught by the door.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roatis (US 2002/0060457).
Re claim 5
	Roatis discloses all claim dependency limitations, see above, but is silent to wherein the pawl translates about up to 20mm.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A	
	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Roatis such that the pawl translates about up to 20mm, as held by the courts, since the only difference between the prior art of Principe and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device of Roatis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/William Kelleher/               Supervisory Patent Examiner, Art Unit 3658